Judgment unanimously affirmed. Memorandum: The evidence was sufficient to support the conviction of rape in the first degree. The element of forcible compulsion was satisfied by proof of the acts of force that defendant used upon the victim prior to the act of sexual intercourse, including his use of superior physical force in compelling her to engage in oral sodomy. Based on all of the evidence, the jury was entitled to conclude that the act of sexual intercourse was effected through an implied threat that placed the victim in fear of physical injury (see, Penal Law § 130.00 [8]). (Appeal from judgment of Supreme Court, Erie County, Marshall, J.—rape, first degree.) Present—Callahan, J. P., Doerr, Boomer, Green and Balio, JJ.